Citation Nr: 0712374	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-14 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress syndrome (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968, and again from March to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
hearing loss, PTSD, and a skin condition.  The veteran 
perfected an appeal of these determinations to the Board.

In April 2005, after transferring the veteran's claims file 
to the Newark, New Jersey regional office, the RO granted 
service connection for basal cell carcinoma, left temporal 
area, and again denied service connection for hearing loss 
and PTSD.  The veteran did not submit a notice of 
disagreement regarding the evaluation of the service-
connected basal cell carcinoma.

In March 2006, the RO also granted service connection for 
PTSD, and evaluated the condition as 50 percent disabling.

In January 2007, May 2005, the veteran and his spouse, 
accompanied by the veteran's representative, testified at a 
hearing conducted before the undersigned Veterans Law Judge 
at the local VA regional office.  At the hearing, the Veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that in March 2006, the RO granted 
service connection for PTSD, evaluating the condition as 50 
percent disabling.  In January 2007, the veteran submitted a 
statement of his psychologist, contending that a 70 percent 
evaluation for the veteran's service-connected PTSD more 
closely approximates his level of disability.  The Board 
construes this submission as a notice of disagreement with 
regard to the March 2006 decision.  The RO, however, has not 
issued to the veteran a statement of the case with respect to 
this issue.  Inasmuch as the RO has not furnished the 
appellant a statement of the case that addresses the issue of 
a higher evaluation for his service-connected PTSD, a remand 
is warranted.  38 C.F.R. § 20.201, 20.300-301;  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham 
v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the veteran's hearing loss claim, the Board 
notes that the veteran's claims file contains a private 
January 2007 audiological examination indicating that the 
veteran currently suffers hearing loss for VA purposes.  In 
addition, the veteran testified that he had in-service noise 
exposure, as a result of his service in Vietnam.  The 
veteran, however, has not been afforded a VA examination to 
determine whether the veteran has hearing loss that is the 
result of his active duty service.  The Board finds therefore 
that this matter must be remanded for further development to 
include a VA audiological examination  to determine whether 
the veteran's current hearing loss is related to or had its 
onset during service.  Specifically, the examiner should 
comment on whether any exposure to noise in service resulted 
in his current hearing loss.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claims.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for hearing loss and PTSD.  This should 
specifically include any additional 
treatment records of the veteran's 
private audiologist and psychiatrist, 
Drs. Kirsh and Evers, not already 
associated with the veteran's claims 
file.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA audiological examination 
in order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hearing loss found to be present.  If the 
examiner diagnoses the veteran as having 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the hearing loss 
was caused by or had its onset during 
service.  Specifically, the examiner 
should comment on whether any exposure to 
noise in service resulted in his current 
hearing loss.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




